[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Trumbull Cty. Bar Assn. v. Masek, Slip Opinion No. 2016-Ohio-3350.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-3350
               TRUMBULL COUNTY BAR ASSOCIATION v. MASEK.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as Trumbull Cty. Bar Assn. v. Masek, Slip Opinion No.
                                   2016-Ohio-3350.]
Attorneys—Misconduct—Violation of the Rules of Professional Conduct—Public
        reprimand.
     (No. 2015-2003—Submitted January 6, 2016—Decided June 14, 2016.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2015-045.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Raymond John Masek of Warren, Ohio, Attorney
Registration No. 0041023, was admitted to the practice of law in Ohio in 1977. On
August 7, 2015, relator, Trumbull County Bar Association, charged Masek with
professional misconduct after he was retained by a client to handle a wrongful-
termination-of-employment case. After filing a lawsuit against the client’s former
                              SUPREME COURT OF OHIO




employer, Masek made a $7,000 settlement demand. A disagreement subsequently
arose between Masek and his client as to whether Masek had authority to settle the
client’s case for only a monetary settlement instead of also demanding that the
client get his job back. After the client rejected the monetary offer, the former
employer made a motion to the court to enforce the settlement that Masek had
tendered. During a hearing on the motion, Masek requested, and was allowed, to
withdraw as the client’s attorney.
       {¶ 2} A panel of the Board of Professional Conduct considered this cause
on the parties’ consent-to-discipline agreement. See Gov.Bar R. V(16).
       {¶ 3} In the consent-to-discipline agreement, Masek stipulates to most of
the facts alleged in relator’s complaint and agrees that his conduct violated
Prof.Cond.R. 1.16(d) (requiring a lawyer withdrawing from representation to take
steps reasonably practicable to protect a client’s interest). In addition, the parties
agree to the dismissal of the alleged violations of Prof.Cond.R. 1.1 (requiring a
lawyer to provide competent representation to a client), 1.6(a) (prohibiting a lawyer
from revealing confidential client information without informed consent), 1.6(c)
(requiring a lawyer to make reasonable efforts to prevent the inadvertent or
unauthorized disclosure of information related to the representation of a client), and
1.7(a)(2) (prohibiting representation if a lawyer’s personal interests will materially
limit the lawyer’s ability to carry out appropriate action for the client).
       {¶ 4} The parties stipulate that the mitigating factors include the absence of
a prior disciplinary record, the absence of a dishonest or selfish motive, Masek’s
full and free disclosure to the board and his cooperative attitude toward the
proceedings, the absence of any prejudice or damage to his client, and his
willingness to accept responsibility for his actions. See Gov.Bar R. V(13)(C)(1),
(2), and (4). The parties agree that there are no aggravating factors. Based on
Masek’s stipulated misconduct and the mitigating factors, the parties stipulate that
the appropriate sanction for Masek’s misconduct is a public reprimand.




                                           2
                                January Term, 2016




       {¶ 5} The panel and the board found that the consent-to-discipline
agreement conforms to Gov.Bar R. V(16) and recommend that we adopt the
agreement in its entirety. In support of this recommendation, the parties cited
Cuyahoga Cty. Bar Assn. v. Leneghan, 117 Ohio St. 3d 103, 2008-Ohio-506, 881
N.E.2d 1241 (public reprimand was the appropriate sanction for an attorney who
failed to either pursue a client’s criminal appeal or properly withdraw from the
case), Cuyahoga Cty. Bar Assn. v. Ballou, 109 Ohio St. 3d 152, 2006-Ohio-2037,
846 N.E.2d 519 (public reprimand was the appropriate sanction for an attorney who
failed to appear on his client’s behalf at an eviction proceeding without having
provided prior written confirmation of his decision to withdraw), and Lake Cty. Bar
Assn. v. Kubyn, 121 Ohio St. 3d 321, 2009-Ohio-1154, 903 N.E.2d 1215 (public
reprimand was the appropriate sanction for an attorney who, upon his discharge
from employment, failed to take reasonably practicable steps to protect his client’s
interests and failed to promptly return any unearned portion of his fee). In addition,
the panel relied on Columbus Bar Assn. v. Smith, 143 Ohio St. 3d 436, 2015-Ohio-
2000, 39 N.E.3d 488 (public reprimand was the appropriate sanction for an attorney
who failed to keep two brothers informed about the status of their respective habeas
corpus cases and failed to take reasonable steps to protect their interests upon her
withdrawal from representation).
       {¶ 6} We agree that Masek violated Prof.Cond.R. 1.16(d) and, as stated in
the parties’ agreement and as indicated by the cited precedents, that this conduct
warrants a public reprimand. Therefore, we adopt the parties’ consent-to-discipline
agreement, including the agreed dismissal of certain alleged violations.
       {¶ 7} Accordingly, Raymond John Masek is hereby publicly reprimanded
for his misconduct.
       {¶ 8} Costs are taxed to Masek.
                                                              Judgment accordingly.




                                          3
                             SUPREME COURT OF OHIO




       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY, and
FRENCH, JJ., concur.
       O’NEILL, J., dissents and would dismiss the cause.
                               _________________
       Randil J. Rudloff, for relator.
       Gallagher Sharp, Alan M. Petrov, and Matthew T. Norman, for respondent.
                               _________________




                                         4